Citation Nr: 1206975	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-09 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of bladder cancer due to herbicides exposure, status post-operative.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The Veteran served on active duty from September 1952 to September 1955 and from January 1956 to January 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama, which-in pertinent part, denied the benefit sought on appeal.

The Veteran indicated on his March 2009 substantive appeal that he requested  a Travel Board Hearing, and an August 2011 RO letter informed him that he had been placed on the waiting list for a hearing.  In his September 2011 response to that notice, however, the Veteran withdrew his hearing request and directed the RO to certify his appeal to the Board without further delay.  See 38 C.F.R. § 20.702 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A November 2007 examination report from the Veteran's personal physician, Paula Stewart, M.D., for aid and attendance of the Veteran by another notes the Veteran's diagnoses included bladder cancer.  The claims file contains a completed and signed VA Form 21-4142, Authorization and Consent to Release Information to VA, which the RO received in August 2007.  The Veteran entered Dr. Stewart's name and address on the form.  There is no documentation in the claims file that indicates the RO made any effort to contact Dr. Stewart and ask her to provide any treatment records related to the Veteran.  The record also reflects that the Veteran is in receipt of Social Security benefits and the records regarding that award should also be requested.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Agency of Original Jurisdiction (AOJ) shall contact the Veteran and obtain a current signed appropriate release for Dr. Stewart and any other medical provider who has treated him for bladder cancer; and, then obtain any records related to the Veteran and associate them with the claims folder.  The Social Security Administration (SSA) should also be contacted to obtain all determinations regarding the Veteran and records relied upon in their decisions.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the agency of original jurisdiction should re-adjudicate the claim.  If the decision on the claim remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental SOC (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the AOJ.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



